Opinion issued June 28, 2012.




                                                      In The
                                          Court of Appeals
                                                     For The
                                     First District of Texas

                                          NO. 01-12-00066-CR
                                                    ____________

                            JOSHUA QUENTON CURTIS, Appellant

                                                         V.

                                 THE STATE OF TEXAS, Appellee


                             On Appeal from the 182nd District Court
                                     Harris County, Texas
                                 Trial Court Cause No. 1291899


                                     MEMORANDUM OPINION

          Pursuant to a plea-bargain agreement with the State, appellant Joshua

Quenton Curtis pleaded guilty to the felony offense of indecency with a child by

contact.1 A grand jury returned a true bill of indictment against the appellant for the



1
    See TEX. PENAL CODE ANN. § 21.11 (West 2011).
felony offense of aggravated sexual assault of a child.2 The plea-bargain in this

case entailed the reduction of the charge to indecency with a child by contact in

exchange for appellant’s plea to the reduced charge. See Shankle v. State, 119
S.W.3d 808, 813-14 (Tex. Crim. App. 2003). In accordance with the terms of

appellant’s plea agreement with the State, the trial court found appellant guilty of

indecency with a child by contact. The trial court then sentenced appellant to

confinement for five years in the Institutional Division of the Texas Department of

Criminal Justice. Appellant has filed a notice of appeal. We dismiss the appeal.

          In a plea-bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial, or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). A charge-bargain, like

that entered into by the appellant and the State in this case, where the defendant

agrees to plead guilty to a lesser or related offense in exchange for the prosecutor

dismissing or refraining from bringing another charge, is a plea-bargain under

Texas Rule of Appellate Procedure 25.2. See Shankle, 119 S.W.3d at 813-14. An

appeal must be dismissed if a certification showing that the defendant has the right

of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d).

          Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification indicates that the appellant has no right of appeal. See

2
    See TEX. PENAL CODE ANN. § 22.011 (West 2011).
                                                     2
TEX. R. APP. P. 25.2(a)(2). The record supports that appellant has no right of

appeal. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because

appellant has no right of appeal, we must dismiss this appeal. See Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having

jurisdiction to ascertain whether an appellant who plea-bargained is permitted to

appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without further action,

regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                    PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                             3